DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the examination data” in line 7; it is unclear if this is the same as “one or more pieces of examination data” of line 3 or not. 
Claims 2-11 are rejected for depending on claim 1.
Claim 2 recites the limitation “examination data” in line 4. It is unclear if this is the same as “examinational data” as of line 3 or not. 
Claim 2 recites the limitation “the examination data” in line 5; it is unclear whether this is the same one or more pieces of examination data or not. 
Claim 3 recites the limitation “a subsequent examination” in line 2, it is unclear if this is the same subsequent examination as in claim 1 or not.
Claim 4 recites the limitation “a subsequent examination” in line 2, it is unclear if this is the same subsequent examination as in claim 1 or not.
Claim 5 recites the limitation “examination data” in line 4. It is unclear if this is the same as “examinational data” as claim 1 or not. 
Claim 12 recites the limitation “the examination data” in line 7; it is unclear if this is the same as “one or more pieces of examination data” of line 3 or not.
Claim 13 recites the limitation “the examination data” in line 7; it is unclear if this is the same as “one or more pieces of examination data” of line 3 or not.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-10 and 12 are is rejected under 35 U.S.C. 101 because of the following analysis:
1 – statutory category: Claims 1-10 and 12 recite a system or device, and therefore, falls under the statutory category of being a thing or products. See MPEP 2106.03.
2A – Prong 1: The claims 1-10 and 12 recites a judicial exception by reciting the limitations of acquiring examination data, specifying and outputting candidate names and examinations to be executed. These limitations, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in mind but for the recitation of 
2A – Prong 2: The claims 1-10 and 12 does not recite additional elements that integrate the judicial exception into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The mentioned limitations in the independent claim, nor the limitations in dependent claim (e.g. trained data, name of disease, type of examination data, etc.) do not amount to significantly more. For example, acquiring examination data is equivalent to receiving is similar to gathering data, (i.e., gathering data/statistics MPEP 2106.05(d)(II)); processing data with a generic processor is insignificant extra-solution activity (i.e., gathering data/statistics MPEP 2106.05(d)(II)); Displaying outputs at a high level of generality (i.e., as generic devices, a “computer-implemented” method, performing generic computer functions like sending, receiving, and visually displaying data) is insignificant extra-solution activity (i.e., data output).
2B: As discussed with respect to step 2A prong two, the additional elements in the dependent claims amounts to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B, i.e., mere instructions to 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over US Pat Pub No. 20180046773 granted to Tang et al. (hereinafter “Tang”) in view of US Pat Pub No WO2020111378A1 granted to Sungwon et al. (hereinafter “Sungwon”).
Regarding claim 1, Tang discloses an information processing device (para 0004, para 0033 “device of medical system 100  established with a computer, a server or a processing center”) comprising: a hardware processor (para 0033 “implemented by a processor, a central processing unit or a computation unit.”) that acquires one or more pieces of examination data concerning a patient targeted to be diagnosed (para 0039, “receiving the initial symptom”, fig. 2-4, 9), [specifies candidates for a name of a disease] by which the patient targeted to be diagnosed may be affected (para 0040 “the prediction module 124 is configured for generating symptom inquiries Sqry to be displayed on the interaction interface 140”) and a subsequent examination to be executed for determining the name of the disease of the patient targeted to be diagnosed based on the examination data as acquired (para 0040 “The interaction interface therefore, a determination has been executed for determining the name of the disease; it is further noted that the claim does not require determining the name of the disease, only requires a subsequent examination), and outputs the candidates for the name of the disease and the subsequent examination as specified (para 0040 “The prediction module 124 is configured to generate a result prediction, such as at least one disease prediction PDT”).  

The limitation of “specify[ing] candidates for a name of a disease does not appear to have any connection with the rest of the limitations, and the device does not use the specified candidate names to perform any calculation, determination, or even to display the names. However, it is noted that Tang fails to explicitly disclose specifying candidates for a name of a disease.
Sungwon teaches a similar method and a system for analyzing data in order to aid the diagnosis of a disease by receiving medical data of a subject, sorting the data, and calculating the probability of the disease according to the sorted data (abstract, Description “Data analysis system for disease diagnosis assistance according to an embodiment of the present invention for solving the above problems is an input unit for receiving the medical data of the subject; A selection unit for selecting disease-related data using the medical data; And a disease detection unit that calculates the disease probability according to the selected disease-related data, and the medical data may include clinical records, genetic and genetic variations, and MRI”). This provides support for disease diagnosis, and more particularly, to a technique and system capable of providing analysis results through integrated analysis of clinical, MRI images, and 


Regarding claim 2, Tang as modified by Sungwon (hereinafter “modified Tang”) renders the information processing device according to claim 1 obvious as recited hereinabove, Tang teaches wherein the hardware processor specifies the candidates for the name of the disease of the patient targeted to be diagnosed from the examination data about the patient targeted to be diagnosed using a first discriminator undergone machine learning in advance using examination data about an examination having been effective in determining the name of the disease as an input and the name of the disease of the patient undergone an examination related to the examination data as an output (paras 0035-0036, “learning module 122 is configured for generating a prediction model MDL according to training data”, 0040 “prediction module 124”; it is noted that the limitations of using a machine learning in advance, as well as determining “having been effective in determining the name of the disease” is considered as not required).  


Regarding claim 3, modified Tang renders the information processing device according to claim 1 obvious as recited hereinabove, Tang teaches wherein the hardware processor  it is noted that the limitations of using a machine learning in advance, as well as determining “having been effective in determining the name of the disease” is considered as not required.  


Regarding claim 4, modified Tang renders the information processing device according to claim 1 obvious as recited hereinabove, Tang teaches wherein the hardware processor specifies a subsequent examination to be executed for the patient targeted to be diagnosed using a statistical analysis based on a combination of examinations executed for determining the name of the disease, having been accumulated in advance for the candidates for the name of the disease as specified (para 0040, “The prediction module 124 is configured to generate a result prediction, such as at least one disease prediction PDT (e.g., a disease name or a list of disease names ranked by their probabilities)”; statistical analysis is understood to be part of the training set associated with the model).  


Regarding claim 5, modified Tang renders the information processing device according to claim 1 obvious as recited hereinabove, Tang teaches further comprising: a memory that holds, for each patient, one or more examination items only including an examination having been executed for the patient and effective in determining the name of the disease (para 0033 “device of medical system 100  established with a computer, a server or a processing center” and para 0060 “The learning module 122 is able to collect activity logs (e.g., the initial symptom(s), related information of the patient, a history of the symptom inquiries and responses to the inquiries) from the prediction module 124,”), examination data corresponding to the examination items, and a determined diagnosis result indicating the name of the disease determined for the patient in association with each other (para 0060 “The learning module 122 is able to collect activity logs (e.g., the initial symptom(s), related information of the patient, a history of the symptom inquiries and responses to the inquiries) from the prediction module 124, the diagnosis results and/or the treatment results from medical departments”). 
 
Regarding claim 6, modified Tang renders the information processing device according to claim 1 obvious as recited hereinabove, Tang teaches wherein the examination data includes at least one of a medical image, a biological examination result, and clinical information (para 0039 “The first symptom inputted by the user U1 will be regarded as an initial symptom Sini”).  

Regarding claim 7, modified Tang renders the information processing device according to claim 1 obvious as recited hereinabove, Sungwon teaches wherein the candidates for the name of the disease are names of pathological tissues obtained when a diagnosis is determined (Description “disease detection unit 230 calculates pathogenicity variation”…).  

Regarding claim 8, modified Tang renders the information processing device according to claim 1 obvious as recited hereinabove, Sungwon teaches wherein the subsequent examination includes at least one of an imaging modality, an imaging technique, a site to be imaged, a type of biological examination, and an examination item (Description “the medical record may include clinical records, genes and genetic variations, and MRI” ).

Regarding claim 9, modified Tang renders the information processing device according to claim 1 obvious as recited hereinabove, Sungwon teaches wherein, in a case where there are two or more candidates for the name of the disease, the hardware processor outputs a confidence rate together for each of the candidates for the name of the disease (Description “The disease detection unit 230 may calculate the disease probability according to the selected disease-related data….using the similarity”)

Regarding claim 10, modified Tang renders the information processing device according to claim 1 obvious as recited hereinabove, Sungwon teaches wherein the hardware processor outputs a diagnosis determination rate in a case of executing the subsequent examination (“The disease detection unit 230 may calculate the disease probability according to the selected disease-related data….using the similarity”).   

Regarding claim 11, modified Tang renders the information processing device according to claim 1 obvious as recited hereinabove, Tang teaches wherein the hardware processor causes the candidates for the name of the disease and the subsequent examination as specified  (para 0033-0034 “The interaction interface 140 can include an output interface (e.g., a display panel for display information”).  

Regarding claim 12, Tang discloses a diagnosis support system (para 0004, para 0033 “device of medical system 100  established with a computer, a server or a processing center”) comprising: comprising: a hardware processor that acquires one or more pieces of examination data concerning a patient targeted to be diagnosed (para 0039, “receiving the initial symptom”, fig. 2-4, 9), [specifies candidates for a name of a disease] by which the patient targeted to be diagnosed may be affected (para 0040 “the prediction module 124 is configured for generating symptom inquiries Sqry to be displayed on the interaction interface 140”) and a subsequent examination to be executed for determining the name of the disease of the patient targeted to be diagnosed based on the examination data as acquired (para 0040 “The interaction interface 140 is configured for receiving responses Sans corresponding to the symptom inquiries Sqry” para 0040 discussing asking optimal questions according to a prediction model, therefore, a determination has been executed for determining the name of the disease; it is further noted that the claim does not require determining the name of the disease, only requires a subsequent examination), and outputs the candidates for the name of the disease and the subsequent examination as specified  (para 0040 “The prediction module 124 is configured to generate a result prediction, such as at least one disease prediction PDT”).  
The limitation of “specify[ing] candidates for a name of a disease does not appear to have any connection with the rest of the limitations, and the device does not use the specified candidate names to perform any calculation, determination, or even to display the names. fails to explicitly disclose specifying candidates for a name of a disease.
Sungwon teaches a similar method and a system for analyzing data in order to aid the diagnosis of a disease by receiving medical data of a subject, sorting the data, and calculating the probability of the disease according to the sorted data (abstract, Description “Data analysis system for disease diagnosis assistance according to an embodiment of the present invention for solving the above problems is an input unit for receiving the medical data of the subject; A selection unit for selecting disease-related data using the medical data; And a disease detection unit that calculates the disease probability according to the selected disease-related data, and the medical data may include clinical records, genetic and genetic variations, and MRI”). This provides support for disease diagnosis, and more particularly, to a technique and system capable of providing analysis results through integrated analysis of clinical, MRI images, and genomic data to assist in disease diagnosis. Therefore, it would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of Tang with the teachings of Sungwon to provide an automatic system and method to assist in disease diagnosis based on input data to provide the predictable result of support for disease diagnosis, and more particularly, to a technique and system capable of providing analysis results through integrated analysis of clinical, MRI images, and genomic data to assist in disease diagnosis.

Regarding claim 13, Tang discloses anon-transitory recording medium storing a computer readable program that causes a computer to (para 0014): acquire one or more pieces of examination data concerning a patient targeted to be diagnosed (para 0039, “receiving the therefore, a determination has been executed for determining the name of the disease; it is further noted that the claim does not require determining the name of the disease, only requires a subsequent examination); and output the candidates for the name of the disease and the subsequent examination as specified (para 0040 “The prediction module 124 is configured to generate a result prediction, such as at least one disease prediction PDT”). 
The limitation of “specify[ing] candidates for a name of a disease does not appear to have any connection with the rest of the limitations, and the device does not use the specified candidate names to perform any calculation, determination, or even to display the names. However, it is noted that Tang fails to explicitly disclose specifying candidates for a name of a disease.
Sungwon teaches a similar method and a system for analyzing data in order to aid the diagnosis of a disease by receiving medical data of a subject, sorting the data, and calculating the probability of the disease according to the sorted data (abstract, Description “Data analysis system for disease diagnosis assistance according to an embodiment of the present invention for solving the above problems is an input unit for receiving the medical data of the subject; A .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 20080044800 granted to Kanada et al. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANA SAHAND whose telephone number is (571)272-6842. The examiner can normally be reached M-Th 8:30 am -5:30 pm; F 9 am-3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANA SAHAND/Examiner, Art Unit 3792                                                                                                                                                                                                        
/REX R HOLMES/Primary Examiner, Art Unit 3792